Citation Nr: 0730671	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-35 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for vision loss.

3.  Entitlement to a compensable initial rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2004, 
a statement of the case was issued in August 2005, and a 
substantive appeal was received in October 2005.

The Board notes that the veteran's appeal of the June 2004 
rating decision originally included the additional issues of 
entitlement to service connection for bilateral hearing loss 
and for tinnitus.  These issues were addressed in the August 
2005 statement of the case.  However, in an October 2006 
rating decision, the RO granted entitlement to service 
connection for bilateral hearing loss and tinnitus, granting 
those claims in full and removing them from appellate status.  

The Board also notes that, during the August 2007 hearing, 
the veteran advanced a claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for an ear disability.  This 
matter is hereby referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Letter from "Mr. Carpenter"

Initially, the Board notes that the transcript of the 
veteran's August 2007 hearing testimony documents that the 
veteran submitted a letter from a "Mr. Carpenter" in 
support his appeal.  At the time of the hearing, it was 
discussed that the veteran submitted this letter to the RO, 
and the evidence had not yet been associated with the claims 
folder.  The Board's latest review of the claims folder 
reveals that this evidence has not yet been associated with 
the claims folder.  This case must be remanded for other 
reasons, but the Board emphasizes that it is critically 
important that all of the evidence submitted by the veteran, 
including this letter from a "Mr. Carpenter," be associated 
with the claims folder before readjudication of the appeal.

Missing Claims Folder

It appears from the record that the veteran's original claims 
file was lost at some time prior to the veteran's August 2003 
filing of the claims currently on appeal.  The veteran's 
August 2003 correspondence referred to his request to 
"reopen" his claim for service connection for an asbestos 
related lung disability, but there is no documentation of any 
prior claims or adjudications.  An October 2003 document in 
the current claims folder shows that the Records Management 
Center reported the veteran's file to be a "No Record" and 
that the RO shifted its efforts towards rebuilding, rather 
than relocating, the claims folder at this time.  Subsequent 
documents repeatedly refer to the current claims folder as a 
"rebuilt" claims folder, including a February 2006 internal 
RO memorandum.

Significantly, the veteran's service medical records are 
currently unavailable, and it appears possible that these 
records may have been with the original claims folder.

It seems that efforts by the RO to locate the original claims 
folder were unsuccessful, but there is no clear documentation 
of the extent of the RO's efforts to locate the folder.  
Rather, the pertinent documentation in the new "rebuilt" 
claims folder primarily deals with the RO's efforts to 
rebuild the file in connection with this appeal.  As there is 
no persuasive documentation showing that all reasonable 
avenues for locating the original claims folder have been 
exhausted, the Board believes that this case should be 
remanded to accomplish a documented exhaustive search for the 
veteran's claims-folder.

In summary, review of the current rebuilt claims file 
indicates that a proper search for the original claims file 
was not conducted and that it was not rebuilt in complete 
accordance with VA procedures.  See M21-1MR, Parts II and 
III.  All attempts to locate and/or rebuild the original 
claims file in accordance with proper procedures must be 
completed and documented in narrative form, and associated 
with the claims file.  Further, it must be ascertainable that 
a verifiable, reasonably exhaustive search for the original 
claims folder has been undertaken, and that verifiable due 
diligence has been exercised in rebuilding the claims folder 
in the absence of success in locating the original claims 
folder.  Dixon v. Derwinski, 3 Vet App. 261 (1992).

If attempts to find the missing claims file are unsuccessful, 
then as the current rebuilt file is incomplete, the RO should 
use all appropriate VA procedures to rebuild the file, 
including but not limited to efforts to re-obtain the 
veteran's service medical records.

Asbestos Exposure

This appeal includes the veteran's contention that he suffers 
from a chronic pulmonary disability caused by exposure to 
asbestos during service.  The Board observes that Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, 
para. 9 (December 13, 2005) (rescinding the previously 
applicable VBA Adjudication Procedure Manual M21-1, Part VI, 
para. 7.21) notes that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce various other cancers and tumors 
particularly in the chest and throat.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 9; see also Ennis v. 
Brown, 4 Vet.App. 523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of various 
cancers including cancers of the lung, bronchus, larynx, and 
pharynx.  It is also noted that the latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of the disease, that 
an asbestos-related disease can develop from brief exposure 
to asbestos, and that there is a prevalence of asbestos-
related disease among shipyard workers since asbestos was 
used extensively in military ship construction.  M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 9.

The VBA Manual guidelines "direct that the raters develop 
the record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet.App. 141 (1999); see also Nolen v. West, 12 
Vet.App. 347 (1999); VAOGCPREC 4-2000."  Review of the 
claims file leads the Board to conclude that the required 
development has not been accomplished in this case, although 
the Board acknowledges that the RO requested pertinent 
information from the veteran in a January 2004 letter.  There 
does not appear to be sufficient development of evidence of 
exposure before, during, or after service, nor is there a VA 
examination report with etiology opinion.  Such additional 
development is necessary before the Board may properly 
proceed with appellate review.

There is medical evidence of record, specifically an August 
1993 private doctor's report, indicating that there is 
medical evidence suggesting that the veteran suffers from 
asbestosis.  There is also evidence demonstrating that the 
veteran served aboard ships during his military service, and 
the veteran's testimony indicates that his exposure occurred 
during shipboard service.  Essential questions in this case 
include: whether the veteran currently suffers from a chronic 
pulmonary disability which may be etiologically related to 
asbestos exposure; whether the veteran was actually exposed 
to asbestos during service; and whether the veteran was 
exposed to asbestos other than during service.  In the 
Board's view, there has not been adequate development of 
these essential questions to allow for proper appellate 
review at this time.

Especially in light of the heightened duty to assist the 
veteran in this case involving a missing claims folder and 
missing service medical records, the Board believes it is 
imperative that a more complete development of the veteran's 
history of asbestos exposure be completed.  After providing 
the veteran with another opportunity to submit any pertinent 
information or evidence, the RO should make a formal 
determination as to whether the veteran was exposed to 
asbestos during his service.  If it is determined that the 
veteran was exposed to asbestos during service, then a VA 
medical examination to determine the nature and etiology of 
any current chronic lung disability should be conducted with 
the veteran's complete history of asbestos exposure available 
for the examiner's consideration.

Appeal of the Initial Rating Assigned for Bilateral Hearing 
Loss

With regard to the veteran's claim of entitlement to a higher 
initial disability rating for service-connected bilateral 
hearing loss, the Board notes that the veteran was granted 
service connection for hearing loss in an October 2006 rating 
decision.  During his August 2007 hearing, the veteran and 
his representative made a clear statement of disagreement 
with the rating assigned in the October 2006 decision, and 
the desire to pursue appellate review was discussed.  The 
written transcript of the hearing when received at the RO 
will constitute a valid notice of disagreement.  See Tomlin 
v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., 
hearing testimony) are transcribed, a statement becomes 
written).

Therefore, the Board finds that the veteran has filed a 
timely notice of disagreement.  The United States Court of 
Appeals for Veterans Claims (Court) has now made it clear 
that the proper course of action when a timely notice of 
disagreement has been filed is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet.App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to the issue of entitlement to a higher 
initial rating for service-connected bilateral hearing loss.  
38 C.F.R. § 19.26.  The veteran will then have the 
opportunity to file a timely substantive appeal if he wishes 
to complete an appeal as to this issue.



Accordingly, the case is REMANDED for the following actions:

1.  The letter from a "Mr. Carpenter" 
which the veteran has stated he submitted 
to the RO, during his August 2007 hearing 
testimony, should be located and added to 
the evidence in the claims folder.  If the 
letter cannot be located and associated 
with the claims folder, a replacement copy 
of the letter should be obtained from the 
veteran, if possible.

2.  The RO must take all procedurally 
appropriate actions to locate the original 
claims folder or, if necessary, rebuild 
the original claims folder in accordance 
M21-1, Parts II and III.  If the RO is 
unable to reacquire the original claims 
folder, all procedurally appropriate 
actions should be taken to rebuild the 
claims folder.  Actions should include but 
not be limited to undertaking appropriate 
action to request any service medical 
records and other missing service records, 
including contacting the National 
Personnel Records Center to request copies 
of service medical records.

3.  Documentation of the efforts to obtain 
the original claims folder and/or rebuild 
the claims folder by obtaining the above 
referenced records, must be associated 
with the claims folder.  It must be 
ascertainable that a verifiable, 
reasonably exhaustive search for the 
original claims folder has been 
undertaken, and that verifiable due 
diligence has been exercised in rebuilding 
the claims folder in the absence of 
success in locating the original claims 
folder.  Dixon v. Derwinski, 3 Vet.App. 
261 (1992).

4.  The RO should take appropriate action 
to develop evidence of asbestos exposure 
before, during, and after the veteran's 
service.  This development should conform 
with the VBA Manual guidelines and Dyment 
v. West, 13 Vet.App. 141 (1999).  The RO 
may contact the appropriate Service 
Department and request records of exposure 
to asbestos for the veteran in his work 
aboard the USS Mann, USS Whitfield, and 
USS Talare.  Any documents received should 
be used in reaching a formal determination 
as to whether the veteran was exposed to 
asbestos during service, including 
forwarding the evidence to any appropriate 
office or agency for such a determination.

5.  If it is determined that the veteran 
was exposed to asbestos during service, 
the veteran should be scheduled for an 
appropriate VA examination to ascertain 
the relationship, if any, between any 
current pulmonary disabilities and 
exposure to asbestos.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
medically indicated special tests or 
studies should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer 
responses to the following questions:

	a)  Is the veteran currently diagnosed 
with any chronic pulmonary disability 
which is at least as likely as not (a 
50% or higher degree of probability) 
causally linked to asbestos exposure?

b)  If the examiner finds that there is 
chronic pulmonary disability which is 
of a nature that may have been caused 
by asbestos exposure, please offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the veteran's 
pulmonary disability was caused by 
exposure to asbestos during service 
rather than any exposure to asbestos 
prior to or following his service.  
Please refer to the evidence in the 
claims folder and specify any pertinent 
periods of shown asbestos exposure 
considered.

6.  With regard to the issue of 
entitlement to a higher initial rating for 
service-connected hearing loss, the RO 
should take appropriate action pursuant to 
38 C.F.R. § 19.26 in response to the 
notice of disagreement entered into the 
record as part of the August 2007 Board 
hearing transcript.  This includes 
issuance of an appropriate statement of 
the case, so the veteran may have the 
opportunity to complete the appeal by 
filing a timely substantive appeal if he 
so wishes. 

7.  After completing the above, and any 
other development the RO may deem 
necessary, the RO should then review the 
expanded record and determine if the 
veteran's claims on appeal can be granted.  
If any claim remains denied, the veteran 
and his appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



